FINANCIAL INSTITUTIONS WHO HAVE FILED AGREEMENTS TO BE APPROVED
      AS A DEPOSITORY OF TRUST ACCOUNTS AND TO PROVIDE DISHONORED CHECK REPORTS IN
                                 ACCORDANCE WITH RULE 221, Pa.R.D.E.




New


675 Centre I" Bank, aDivision of Old Dominion Bank




Name Change


660 Clarion FCU — Change to 660 Top Tier FCU
518 Standard Bank, PASB — Change to 27 Dollar Bank, FSB
670 Investors Bank — Change to 561 Citizens Bank




Platinum Leader Change


631 Wells Fargo Bank, NA - Add
675 Centre I" Bank, aDivision of Old Dominion Bank - Add



Correction




Removal




                                                                          October 2022